         Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,
PAT PIAZZA, and SUSAN RUSSELL                                                      PLAINTIFFS

v.                               Case No. 4:18-cv-00342 KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                DEFENDANT

                        AMENDED INITIAL SCHEDULING ORDER

         The Court, on its own motion, enters this Amended Initial Scheduling Order which
proposes an Amended Proposed Final Scheduling Order in this matter. Since the Court entered its
Initial Scheduling Order (Dkt. No. 10), the Court entered an order consolidating actions and an
order permitting intervention (Dkt. Nos. 14, 38). Further, counsel and the Court conducted a
Federal Rule of Civil Procedure 16(b) conference (Dkt. No. 49). Given these events, the Court
directs all parties to abide by the following deadlines:

 1.     RULE 26(f) CONFERENCE DEADLINE:                                              June 6, 2019

All parties are jointly responsible for holding a second Rule 26(f) conference on or before the date
specified.

 2.     RULE 26(f) REPORT DUE DATE:                                                June 20, 2019

Consult FRCP 26(f) and Local Rule 26.1 for information to be included in the Rule 26(f) Report.
The Report should be filed with the Clerk of the Court. This Report should address specifically
the Amended Proposed Final Scheduling Order circulated with this order.

 3.     PROPOSED TRIAL DATE:                                                   December 2, 2019

The case will be scheduled for JURY Trial before United States District Judge Kristine G. Baker
commencing at 9:00 a.m. sometime during the week as set for above in the Richard Sheppard
Arnold United States Courthouse, Courtroom #4C, 500 West Capitol, Little Rock, Arkansas
72201.

 4.     RULE 16(b) CONFERENCE:                                             (Scheduled if needed)

        A telephone conference will be scheduled within one week of the filing of the Rule 26(f)
Report, if the parties request a conference or if the Court determines a conference is necessary, to
resolve any conflicts among the parties with the proposed deadlines, proposed trial date, and other
matters addressed in the Rule 26(f) Report. Attached is an Amended Proposed Final Scheduling
Order with amended proposed deadlines for the parties’ consideration during the parties’ second
         Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 2 of 6



Rule 26(f) conference. Unless the parties object, the Amended Proposed Final Scheduling Order
will become the Court’s Final Scheduling Order and will be issued without a conference.

         It will be the responsibility of the plaintiff to serve a copy of the Amended Initial
Scheduling Order on any defendant who makes an appearance after the Amended Initial
Scheduling Order has been filed. It will be the responsibility of the party filing a new claim after
the date of the Amended Initial Scheduling Order to serve immediately a copy of the Amended
Initial Scheduling Order on any new defendant(s).

       Dated: Monday, May 13, 2019

                                                      AT THE DIRECTION OF THE COURT
                                                      JAMES W. McCORMACK, CLERK


                                                      By Tracy M. Washington _
                                                            Courtroom Deputy




                                                -2-
          Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 3 of 6



                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,
PAT PIAZZA, and SUSAN RUSSELL                                                        PLAINTIFFS

v.                               Case No. 4:18-cv-00342 KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                  DEFENDANT

                  AMENDED PROPOSED FINAL SCHEDULING ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED:

1.   TRIAL DATE

This case is scheduled for JURY trial before United States District Judge Kristine G. Baker
commencing at 9:00 a.m. sometime during the week of December 2, 2019, in the Richard
Sheppard Arnold United States Courthouse, Courtroom #4C, 500 West Capitol, Little Rock,
Arkansas 72201.

Any trial conflicts indicated by the parties in their Rule 26(f) Report will be addressed closer to
this trial date, if the conflict has not been resolved.

2.   ADDITION OF PARTIES/AMENDMENT OF PLEADINGS

Leave to add parties or amend pleadings must be sought no later than July 10, 2019.

3.   DISCOVERY

Discovery should be completed no later than September 18, 2019. The parties may conduct
discovery beyond this date if all parties are in agreement to do so. The Court, however, will not
resolve any disputes in the course of this extended discovery. All discovery requests and motions
must be filed sufficiently in advance of the discovery deadline set forth in this order to allow for a
timely response. Witnesses and exhibits not identified in response to appropriate discovery may
not be used at trial except in extraordinary circumstances.

A discovery motion must not be filed until counsel has made a good faith effort to resolve the
discovery dispute, in compliance with Local Rule 7.2. When a discovery motion is filed, a
response should be filed promptly. A conference call will be scheduled to resolve such matters, if
the Court deems it necessary.
         Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 4 of 6



4.   EXPERT DISCLOSURES AND REPORTS

Case-in-chief expert disclosures, including reports, must be made by July 5, 2019.

Rebuttal expert disclosures, including reports, must be made by August 5, 2019.

These disclosures must be in writing, signed, and served. They are not filed in the Clerk’s
Office.

5.   STATUS REPORT

A status report must be filed with the Clerk’s office on or before October 3, 2019. The report
must include the date and results of any settlement conference, the settlement prospects, and an
estimate of the length of trial.

6.   MOTION DEADLINE

All motions, except motions for class certification and motions in limine, must be filed on or before
October 3, 2019. Motions for summary judgment must comply with Federal Rules of Civil
Procedure and Local Rules 7.2 and 56.1.

Motions filed pursuant to Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), must
be filed on or before October 3, 2019. They shall not be filed as a motion in limine.

Motions in limine must be filed on or before November 18, 2019 and responses must be filed
seven (7) days thereafter. Motions submitted after the deadline may be denied solely on that
ground.

Local Rule 7.2(b) requires that, within fourteen (14) days from the date copies of a motion and
supporting papers have been served, any party opposing a motion shall serve and file with the
Clerk a concise statement in opposition to the motion with supporting authorities. Any reply to a
response to a motion must be filed within seven (7) days of service of the response. The Court
may or may not wait on the filing of a reply before ruling on the motion.

7.   SETTLEMENT CONFERENCE REQUEST

All requests for a settlement conference must be made on or before October 18, 2019.

8.   PRETRIAL DISCLOSURE SHEET

Pretrial disclosure sheets must be filed simultaneously by the parties according to the outline
contained in Local Rule 26.2 no later than November 11, 2019. That witnesses and exhibits must
be listed on the pretrial information sheet does not relieve a party of the obligation to provide the
names of witnesses and exhibits in response to discovery requests.


                                                -2-
         Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 5 of 6



Objections to opposing parties’ pretrial disclosure sheets will be due on November 18, 2019.

9.   TRIAL BRIEF

All trial briefs must be filed no later than November 11, 2019. Responding trial briefs must be
filed no later than November 18, 2019.

10. DEPOSITIONS TO BE USED AT TRIAL OTHER THAN FOR IMPEACHMENT

The proffering party must designate the pertinent portions of a deposition to be used as evidence
at trial by November 11, 2019. Counter-designations must be made by November 18, 2019.
These designations need not be filed with the Court but should be exchanged by the parties.

Objections to any deposition or videotapes that will be used at trial must be made by written motion
indicating the specific objection and its legal basis by November 22, 2019, with the response due
November 27, 2019. Depositions to be read at trial must be marked as exhibits.

11. JURY INSTRUCTIONS AND STATEMENT OF CASE OR PROPOSED FINDINGS
AND CONCLUSIONS

For jury trials, the parties must confer regarding the proposed instructions and a verdict form in an
attempt to narrow areas of disagreement. The parties must submit an agreed set of instructions on
specific issues in the case to the Court on or before November 25, 2019. Standard instructions
from AMI, Eighth Circuit, or Federal Jury Practice Instructions (5th Edition), as applicable, should
be used whenever possible, and the source of authority for the instruction should be noted at the
end of each instruction.

A party requesting an instruction that cannot be agreed upon must submit that instruction to the
Court and opposing counsel, setting out the disagreement. Note the source of authority on the
bottom of each proposed instruction. Instructions must be electronically submitted in Word or
WordPerfect format to kgbchambers@ared.uscourts.gov.

Each party must submit to the Court on or before November 25, 2019 a concise statement of the
case, no more than one page in length, that it proposes would be proper to read to the panel of
venire persons during voir dire and also any proposed voir dire questions it wishes the Court to
pose to the panel.

12. STIPULATIONS

The parties should stipulate in writing to the facts not in controversy on or before November 25,
2019.




                                                -3-
          Case 4:18-cv-00342-KGB Document 63 Filed 05/13/19 Page 6 of 6



13. INTRODUCTION OF EXHIBITS

Exhibits must be made available to all parties and reviewed by counsel prior to the trial date. Each
party will provide to the Court three (3) copies of all exhibits, and each exhibit will be numbered
for identification purposes. All exhibits must be listed in numerical sequence on the form available
through the Court’s website (See Court Forms - Civil Forms AO-187 Exhibit and Witness List).
The lists must be submitted to the Courtroom Deputy thirty (30) minutes before the beginning of
trial, with notations made on the Court’s copy of the list noting exhibits to which there is an
objection. The Court will receive all stipulated exhibits at the beginning of the trial.

If you anticipate using electronic equipment during trial, you must notify the Courtroom Deputy
prior to your trial date. If you wish to bring electronic devices to the courthouse for any
proceeding, please note Amended General Order No. 54.

14.    CONFLICTS OF INTEREST

Counsel must promptly check the Court’s list of financial interests on file in the U.S. District Court
Clerk’s Office to determine whether there is any conflict that might require recusal. If any party
is a subsidiary or affiliate of any company in which the Court has a financial interest, bring that
fact to the Court’s attention immediately.

Please     communicate         with      Tracy      Washington       at     501-604-5424     or
tracy_washington@ared.uscourts.gov to ascertain your position on the calendar as the trial date
approaches. In the event of settlement, advise Ms. Washington immediately. The case will not be
removed from the trial docket until an order of dismissal has been entered.

Dated: Monday, May 13, 2019

                                                       AT THE DIRECTION OF THE COURT
                                                       JAMES W. McCORMACK, CLERK

                                                       By:   Tracy M. Washington_
                                                               Courtroom Deputy




                                                 -4-
